Citation Nr: 1212230	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (claimed as impotency) to include as due to herbicide exposure.

2.  Entitlement to service connection for a skin disability to include as due to Agent herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded these matters in September 2010 in order to obtain any outstanding treatment records and to provide the Veteran with another VA examination and opinion.  After obtaining the relevant treatment records and providing the Veteran with a VA examination and opinion with respect to the issues on appeal, the RO continued the denial of each claim as reflected in the December 2011 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and the medical evidence of record shows that the Veteran is currently diagnosed with erectile dysfunction; however, erectile dysfunction is not a disease associated with exposure to certain herbicide agents as enumerated under 38 C.F.R. § 3.309(e).

2.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's erectile dysfunction is related to the Veteran's in-service exposure to herbicides or any other incident or disease in service.




CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that a November 2006 VCAA letter satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for erectile dysfunction.  The Veteran was informed of how VA will determine the disability rating and effective date if his claim is granted.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records and VA examination reports dated in May 2010 and October 2010.  

The May 2010 and October 2010 VA examinations reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and conducting a physical evaluation.  The examiners discussed the relevant evidence of record.  Following the above, the examiners provided a diagnosis and a nexus opinion with a supporting rationale, which appear to be based on the evidence of record.  As such, the Board finds the May 2010 and October 2010 VA examinations are adequate for adjudication purposes.  

In addition, as noted in the Introduction, this claim was previously remanded in September 2010 to contact the Veteran to see if the Veteran has additional treatment records for his erectile dysfunction, to obtain any outstanding treatment records and to provide the Veteran with another VA examination and opinion.  VA sent the Veteran a letter in October 2010 requesting that the Veteran fill out an authorization form to obtain any outstanding private treatment records and to provide them with the information of any treatment at a VA medical facility.  The Veteran filled out the appropriate release form for his private treatment records and they were associated with the record.  The Veteran also informed VA of the location and dates that he received treatment at a VA facility.  These records were associated with the claims file.  In October 2010 the Veteran was provided with another VA examination and opinion.  The examiner addressed the question raised in the remand directives regarding the Veteran's erectile dysfunction and he provided a rationale for his opinion.   Accordingly, the Board finds that there has been substantial compliance with the September 2010 remand directives with respect to the service connection claim for erectile dysfunction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the claims file contains the Veteran's statements in support of his claim.  The Board has carefully reviewed such evidence and it concludes that the veteran has not identified further available evidence not already of record.  Specifically, in December 2011, the Veteran responded to the December 2011 supplemental statement of the case that he had no other information or evidence to submit.  There is no other indication in the file that there are additional relevant records that have not yet been obtained.  Based on the foregoing, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the veteran in developing the facts pertinent to his claim. 

II.  Merits of the Claim for Service Connection

In general, service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

To establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

In assessing the Veteran's service connection claim for erectile dysfunction, the Board must determine whether the veteran has the claimed disability.  VA treatment records show that the Veteran was diagnosed with erectile dysfunction in 2007.  The October 2010 VA examination also shows that the Veteran has a current diagnosis of erectile dysfunction.  Thus, the Board finds that the Veteran has a current diagnosis of the claimed disability.  

In regard to the Veteran's claim of erectile dysfunction as a result of exposure to Agent Orange, the Veteran must show the following in order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specific time period prescribed in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).

The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Veteran contends that he was exposed to Agent Orange while he was stationed in Vietnam.  The Veteran's DD Form 214 shows that the Veteran had foreign service in Vietnam for 11 months between September 1967 and September 1969.  Thus, the evidence shows that the Veteran had service in the Republic of Vietnam during the applicable presumptive period and therefore exposure to an herbicide agent is conceded.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

Nonetheless, erectile dysfunction is not among the statutorily enumerated diseases set forth above for which presumptive service connection is available for veterans exposed to herbicide agents during active service.  Accordingly, the Veteran's erectile dysfunction is not entitled to the presumption of service connection due to exposure to Agent Orange. 

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d F.3d 1039, 1043-44 (Fed. Cir. 1994).  The Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicides, but must also determine whether his disability is otherwise the result of active service.  Thus, the fact that the Veteran may not meet the requirements of a presumptive regulation does not preclude him from establishing, in the alternative, service connection by way of proof of actual direct causation.

A review of the Veteran's service treatment records shows that the Veteran did not complain of or receive treatment for erectile dysfunction during service.  Service treatment records do show complaints of penile lesions and a diagnosis of chancroid.  The Board observes that the Veteran does not contend that he had erectile dysfunction during service.  Specifically, the Veteran reported that he had impotency since 1984.  See October 2006 claim.  It appears that the Veteran uses impotency and erectile dysfunction interchangeably.  See March 2008 notice of disagreement.  During the Veteran's October 2010 VA examination, the Veteran indicated that he had gradual onset of problems with erectile dysfunction since his 30's, but he did not go to the doctor about it until approximately 10 years ago when he heard about Viagra.  The first medical evidence that indicates that the Veteran has erectile dysfunction is an August 2004 private treatment record that reveals the Veteran was prescribed Viagra.  

As there is no evidence of erectile dysfunction shown in service, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current erectile dysfunction and his active service.  The Board notes that there is no competent medical opinion linking the Veteran's erectile dysfunction to herbicide exposure or any other incident during active military service.  The VA examiner in October 2010 provided the opinion that the Veteran's erectile dysfunction is less likely as not caused by or the result of herbicide exposure or any in-service condition.   He explained that the Veteran has several of the risk factors for erectile dysfunction to include a history of smoking, hypertension, obesity and heavy alcohol use for many years, which combined together are the most likely cause of his erectile dysfunction.  The examiner noted that there is no known relationship between a history of chancroid when younger and the later development of erectile dysfunction based on a review of the medical literature.  He determined that he was unable to find any other in-service condition related to the onset of erectile dysfunction after service.  The examiner also concluded that any possible relationship between herbicide exposure and erectile dysfunction is outweighed by the presence of so many other significant risk factors in the Veteran.  The Board concludes that this opinion is probative and persuasive as the examiner reviewed the Veteran's claims file including his service treatment records and provided a clear rationale based on the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Thus, the competent medical evidence does not support a link between the Veteran's erectile dysfunction and herbicide exposure or any other incident during military service.

The Board notes that the Veteran contends that his erectile dysfunction is related to herbicide exposure.  Lay persons can provide an account of observable symptoms, such as in this case the Veteran's observation that he currently has erectile dysfunction.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay assertions regarding medical matters such as an opinion whether a disability is related to an incident, injury or disease in service has no probative value because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's erectile dysfunction and exposure to herbicides during military service.  In addition, the record does not contain any competent medical evidence showing that the Veteran's erectile dysfunction is related to his military service.  

Furthermore, the Veteran does not contend and the record does not show that the onset of the Veteran's erectile dysfunction was during active military service with a continuity of symptomatology since service.  Specifically, the Veteran reported that the onset of his impotency was in 1984 and he started having gradual problems with erectile dysfunction in his 30's.  See October 2006 claim and October 2010 VA examination.    

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's erectile dysfunction is not related to military service.  As the preponderance of the evidence is against the Veteran's claim and the benefit of the doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   Therefore, entitlement to service connection for erectile dysfunction is not warranted. 


ORDER

Entitlement to service connection for erectile dysfunction (claimed as impotency) is denied.


REMAND

Unfortunately, the Board finds that another remand is necessary for further development prior to adjudicating the remaining issue on appeal.  

The Veteran contends that his skin disorders are related to herbicide exposure during active military service.  The Veteran was provided with a VA examination and opinion regarding his skin disorders in May 2010 and November 2011.  The Board notes that the May 2010 VA examiner only discussed the current skin disorders of tinea pedis and tinea cruris.  In addition, the VA opinion did not discuss whether these skin disorders are related to the Veteran's presumed exposure to Agent Orange during service.  With respect to the November 2011 VA examination, the examiner provided an opinion on whether the Veteran's skin cancers and seborrheic keratoses were related to Agent Orange exposure; however, he did not provide an opinion on whether it may be related to any other incident or disease in service.  Furthermore, the examiner did not address whether the Veteran's eczema and dermatophytosis are related to herbicide exposure.  Accordingly, the Veteran should be provided with another VA examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with respect to his service connection claim for a skin disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's tinea pedis, tinea cruris, eczema, dermatophytosis, squamous cell carcinoma, basal cell carcinoma, multiple seborrheic keratoses and any other skin disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include any reported symptomatology and his presumed exposure to herbicides.  The examiner should provide a complete rationale for all conclusions reached based on the evidence of record, physical examination and medical studies/literature.  

2. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for a skin disorder.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


